DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/28/2019 and 3/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Election/Restrictions
Claims 15-20 are withdrawn (and further cancelled) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/2021, however, Applicant then cancels claims 15-20.  Applicant states that no search burden exists, but provides no argument as to how the two separate areas of classification cited by the Examiner does not provide a serious search burden.  Non-elected claims must remain withdrawn in order to make the restriction requirement final and allow Applicant the opportunity to petition the traversed non-elected withdrawn claims.  Therefore, cancellation of the non-elected claims has 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 21-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mickelsen et al. (U.S. Patent Application Publication 2014/0267906).
	Referring to claim 1, Mickelsen discloses determining, by a computing device (see element 26 in Figure 3) and from at least a content of a segment of a content, one or more features (see Paragraph 0033 for determining features in a portion of the video content).
	Mickelsen also discloses determining, based on comparing the determined one or more features to a feature database, one or more events in the segment (see Paragraph 0035 for determining actions that can be taken based on the video analysis in Paragraph 0033 and further note Paragraph 0035 for matching the determined visual cues with sensory experiences adjacent to the user).
	Mickelsen also discloses generating, based on the determined one or more events, an environmental metadata element associated with the segment and comprising data for controlling one or more environmental devices (see Paragraph 0038 for generating an integrated enhanced sensory experience containing metadata that is synchronized with the scenes in the video content).
	Mickelsen also discloses sending, to a second computing device, media information comprising playback data for causing output of the segment of the content item (see Paragraph 0018 for sending the video content to video display 20 in Figure 3) and environmental information comprising the environmental metadata element (see Paragraph 0044 for sending environmental information (commands) which includes the translated environmental metadata element).

	Referring to claim 2, Mickelsen discloses that the playback data comprises audio data and video data for causing output of the segment by one or more output devices (see Paragraph 0012 and display 20 in Figure 3) and wherein the environmental metadata element comprises data for causing one or more environmental device, separate from the output device to provide secondary visual output (see Paragraph 0041).

	Referring to claim 3, Mickelsen discloses that the content item comprises a plurality of segments (see Paragraph 0033-0034), wherein the media comprises, for each segment of the plurality of segments, playback data for the segment (see Paragraph 0036 for the video data stream being in MPEG-type format, which includes a transport stream with elementary streams and a PID to identify streams and further includes tables such as the PAT and PMT which represent playback information for each stream within the transport stream), and wherein the see Paragraph 0041 for controlling an environmental device based on the environmental commands sent to each environmental device during a particular segment of the video content).

	Referring to claim 4, Mickelsen discloses that the environmental metadata element comprises location data for a location relative to an output device used to output the content item (see Paragraph 0028).

	Referring to claim 5, Mickelsen discloses that the environmental metadata element comprises data for causing one or more environmental devices, separate from an output device used to output the content item, to provide secondary visual output (see Paragraph 0041 for controlling lights during a segment of the video content).

	Referring to claim 6, Mickelsen discloses generating, by filtering an environmental data track based on data associated with the second computing device, a filtered environmental data track, wherein the environmental data track comprises the environmental metadata element and environmental metadata elements associated with other segments of the content item, wherein the sending the environmental information comprises sending the filtered environmental data track (see Paragraph 0038 for determining a final set of integrated events used to generate the environmental commands to control secondary devices during viewing of the video content).

	Referring to claim 8, Mickelsen discloses analyzing text associated with an audio portion of the segment and determining, based on the analyzing of the text, one or more additional events, wherein the generating comprises generating, based on the determined one or more additional events, the environmental metadata element (see Paragraphs 0026-0032).

	Referring to claims 21, see the rejection of claims 1 and 6.
	Referring to claim 22, see the rejection of claim 2.

	Referring to claim 23, Mickelsen discloses that the environmental information comprises one or more priorities for controlling the one or more environmental devices (see Paragraph 0038 for giving different weights to events that are used to control the environmental devices).

	Referring to claim 24, Mickelsen disclose determining one or more events based on one or more content features comprising at least one of audio features or video features (see Paragraphs 0033 and 0037).

	Referring to claim 26, Mickelsen discloses that the data associated with the second computing device comprises data indicating at least one environmental device associated with the second computing device and one or more capabilities of the at least one environmental device (see Paragraph 0044).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Gutta (U.S. Patent Application Publication 2006/0174275).
	Referring to claim 7, Mickelsen discloses all of the limitations of claim 1, but fails to teach determining the one or more features comprises determining one or more video features based on a histogram associated with the segment, and wherein the comparing comprises comparing the video features to video features associated with each of a plurality of visual event types.
see Paragraphs 0023-0025).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as taught by Mickelsen, using the histogram feature video analysis functionality, for the purpose of learning and recognize the shows of interest for a particular viewer (see Paragraph 0023).
	

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906) in view of Hunter et al. (U.S. Patent Application Publication 2003/0061607).
	Referring to claim 9, Mickelsen discloses all of the limitations of claim 1, as well as sending determined supplemental content items to a viewer’s second computing device/mobile phone (see Paragraph 0042), but fails to teach determining, based on the environmental metadata element, at least one supplemental content item.
	Hunter discloses determining, based on the environmental metadata element, at least one supplemental content item (see Paragraphs 0059 and claims 21, 61 and 120).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as see Paragraph 0010 of Hunter).

	Referring to claim 11, see the rejection of claims 1, 2 and 9.
	
Referring to claim 12, see the rejection of claim 9 and note that the supplemental content of Hunter is an advertisement. 

Referring to claim 13, see the rejection of claim 4.
Referring to claim 14, see the rejection of claim 1.


Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen et al. (U.S. Patent Application Publication 2014/0267906).
Referring to claim 10, Mickelsen discloses all of the limitations of claim 1, as well as determining features by analyzing data (see the rejection of claim 1), but fails to teach transcoding the data associated with the content for the segment and determining the features during transcoding of the video or audio.
The Examiner takes Official Notice that transcoding data associated with content for a segment and determining features during transcoding of video or audio is well known in the art.


Referring to claim 25, Mickelsen discloses all of the limitations of claim 1, fails to teach generating the filtered environmental information further based on a user profile associated with the second computing device.
The Examiner takes Official Notice that generating the filtered environmental information further based on a user profile associated with the second computing device is well known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature video analysis, as taught by Mickelsen, using the user profile functionality, for the purpose of providing a more targeted viewing experience for the viewer of the audio/video program.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Istvan et al. (U.S. Patent Application Publication 2006/0064720) discloses a system for controlling diverse devices from a user’s television system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


March 31, 2021